07/15/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA


                               No. DA 19-0613

STATE OF MONTANA,

     Plaintiff and Appellee,
v.

RYAN MORRIS,

     Defendant and Appellant,

TROY NELSON,

     Defendant and Appellant.


                                  ORDER


     Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including October 5, 2020, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      July 15 2020